I wish to begin my statement with congratulations, on behalf of Nicaragua and of my delegation, and on my own behalf, to Mr. Bouteflika on his election to the presidency of the twenty-ninth session of the General Assembly. Mr. Bouteflika  distinguished gifts as a statesman and his prudent strength as a young diplomat assure us that he will fulfill his duties with skill and intelligence.
214.	To his no less illustrious predecessor, Mr. Leopoldo Benites, I wish to extend, through our President, the expression of our deepest appreciation for the wise and effective manner in which he conducted the work of the General Assembly during the last two sessions. It brought great credit to his country, Ecuador, and to all of our Latin America.
215.	I wish also to ask that our greetings be conveyed to the Secretary-General, Mr. Waldheim. We have followed with interest all he has done for the cause of peace and co-operation among peoples, and his efforts to maintain the Organization at the service of the lofty interests of mankind.
216.	The disaster that recently struck our sister Republic of Honduras, which also to a lesser degree struck Guatemala and my own country, prompt me to give public expression of our condolences to the delegation of Honduras. The thousands of victims who lost their lives in the fury of the hurricane, the tens of thousands left homeless, and the material damages that have already been estimated in the hundreds of millions of dollars, are for Honduras a most grave and distressing blow that can have very serious repercussions in the life of that Republic in the future.
217.	In the area of Central America, there tan be no country which appreciates better than Nicaragua the gravity of the natural disaster that our sister Republic of Honduras has suffered, inasmuch as in 1972 an earthquake destroyed our capital city, causing great loss of life and material damage and leaving behind it problems which even today we are still trying stubbornly to overcome. We have had two years of constant work by the National Emergency Committee and of exemplary dedication on the part of the present President-Elect of Nicaragua, General Anastasio Somoza Debayle. But in spite of everything and in spite of the efforts being made day after day by the people of Nicaragua to overcome such painful realities, the mark of the tragedy still re-mains present in the economic and social life of our people.
218.	In keeping with the fraternal bonds that unite the peoples of Honduras and Nicaragua, the Government and the people of my country have mobilized their effort while attending at the same time to those parts of our own country that were affected by the hurricane to bring our modest but relatively generous assistance to our brothers in Honduras. And in that task of assistance several heroic Nicaraguans have given their lives.
219.	This new natural disaster that has struck the area of Central America brings out the special importance of the allocation to the Second Committee of the item entitled "Assistance in cases of natural disaster and other disaster situations" [agenda item 60], the humanitarian aspects of which could be considered by the Third Committee during its consideration of item 12. Unfortunately, it would seem that the international community has failed adequately to understand the fact that the problem of natural disasters cannot continue to be treated as one involving only mercy and charity.
220.	The concentration and the ever more rapid growth of population, the greater areas being brought under cultivation and incorporated in the economic life of communities, and the complexity of the economic and social system all mean that natural disasters produce massive problems which, through the disturbances and disruptions they create, affect not only the economic aspects but also the social, political and institutional aspects of national life.
221.	Here we should like to refer to the third resolution adopted by the Committee of the Whole of the Economic Commission for Latin America.*1 It was adopted at the seventh extraordinary session to consider what action should be taken to help Nicaragua after the 1972 earthquake. It recommended the preparation of a regional plan for Latin America that would promote effective and orderly action in dealing with the disruptive effects, over the short term and medium term, of natural disasters.
222.	Those countries which are situated along the so-called volcanic chain of the Pacific, particularly those countries of lesser economic and social development, and those with coasts on the Indian Ocean and in the Caribbean, as well as the countries of the Sahel, have been hit by an awesome number of natural catastrophes and have shown great vulnerability to the social and economic effects of these disasters.
223.	The delegation of Nicaragua, with conviction born of our own distressing experience, cannot be satisfied with mere expressions of condolences for Honduras; urgent problems of a humanitarian nature must be tackled. I wish today to appeal to the international community, and particularly to Latin America, to confront the problems of Honduras and promote a broad program of reconstruction and development for the vast area affected; and I have instructed my delegation to remain open to whatever initiatives may be proposed to this end:
224.	We also hope that the study of the item on natural disasters allocated to the Second Committee will lead to conclusions and positive action going beyond the mere passing expression of humanitarian sentiment.
225.	There is another problem of ominous dimensions and serious consequences that directly afflicts societies whose land has been convulsed in the way described, although, perhaps, this problem is not limited only to them. I am referring to hunger, not to problems of nutrition, which can be an offshoot of affluence. I am speaking of the physical reality of eating to survive the elementary problem of existing and not the qualitative problem of living humanely. Indeed, hunger is a daily reality for one fifth of the population of the world.
226.	The secretariat of the World Food Conference has recognized that the present food crisis is the most serious that mankind has faced in the past 40 yeafS. The immediate effects of this crisis have been shortages and higher prices of all foodstuffs and increases in the costs of services necessary to produce and market food. To that must be added the growing seriousness of the situation of the workers, the sharpening of tensions and difficulties in society, and the growing, widespread inflation, with all the social problems that it entails.
227.	The situation becomes a tragedy when one appreciates the fact that the sectors most directly affected are not the affluent, but rather the less advantaged, sectors in all political systems: small landowners, small farmers and those who rent land, the rural landless, the unemployed of the cities and the countryside, and generally those with the least buying power in society, including a high percentage of infants and children.
228.	Here again, my delegation hopes that this session of the General Assembly will put forward effective recommendations and that it will talk about the causes of the problem, about which something can be done. We must not content ourselves with merely saying that the artificial increase in the prices of raw materials has led to the higher prices of fertilizers which are necessary to produce food; we must also take a hard look at scientific research which is focused exclusively on these two choices; moreover, we must think about the decision-making process which has led to that situation, and we must also consider the economic problems and the cultural climate that produced the consumer habits that have created the problem. Just as the consideration of what may seem to be the cause of the problem leads to its underlying causes, so it might well be that remedies for these underlying causes may prove to be the best solution to the problem itself.
229.	We are all well aware of the fact that the world has been living through a period of economic instability with serious repercussions. The persistence of under-development and the growing gap between the wealthy and poor countries are a noticeable result. The interminable escalation and succession of crises in the political, economic and social areas are symptoms. The energy crisis is one of the most dramatic, and it has indeed become the new villain on which the blame for all the ills of the latter part of the twentieth century has been heaped.
230.	In discussing this crisis it is also necessary to talk about all its components. On the one hand, it is not entirely true that the crisis is due to the fact that the oil-producing countries have created a bloc and have tried to impose their economic views by taking advantage of their monopoly on one raw material. On the other hand, it is not entirely true either that the main reason for the crisis is that the producing countries could no longer tolerate the constant deterioration in the prices of their basic raw materials in the face of the constantly increasing prices of products they were importing, and, therefore, had to take defensive action for which they are being blamed today.
231.	To our way of thinking, other equally important aspects of the problem must be pondered. Throughout the decades, international co-operation has been such as to make petroleum a fundamental element of modern civilization, and the production of energy has been a sector requiring high concentrations of capital and technology. For some time now
we have been laying the groundwork for a very expensive monopoly, neglecting the development ; of alternative forms of technology that might use traditional sources of energy, such as hydraulic energy, which would have prevented a concentration of power in one sector where monopoly was possible.
232.	In our view, alternatives to be sought in the future must not create an undue dependence on certain sources of energy that can be monopolized, such as oil and nuclear power; we must not concentrate on sectors requiring excessive concentrations of capital or technology. The important thing, however, is that we take an overall approach to the problem of development. At the sixth special session of the General Assembly held this year, the groundwork was laid for a program of international action, and consideration was given to the problems of development and international co-operation. We must realize that a major effort must be made to create a radically new economic order.
233.	One of the corner-stones of such a new order, with which the Government of Mexico and the peoples of Latin America are so deservedly associated, should be the Charter of Economic Rights and Duties of States, which must enshrine norms and principles ensuring and orienting this new universal economic order: the integrity and inviolability of the physical and cultural heritage of peoples, effective sovereignty over national resources and economic development leading to tangible benefits for the people of the world; the regulation of foreign investment, particularly the investments of transnational companies, which must be a. tool for co-operation and progress and not a means of domination; the banning of economic pressure as a political weapon to be used against the sovereignty of States; and the right of nationalization and expropriation of property existing on national territory, regardless of the nationality of the owner.
234.	This is a difficult task. Let us have no illusions about what we can achieve at one session of the General Assembly. There have been few occasions in history so fraught with danger and challenges, but it is in the very nature of things that the United Nations should confront these situations, and no one expects it to act hastily. The interests at stake are great indeed, the consequences of failure are serious, and we must not act with undue haste.
235.	A very telling example of all this is what happened at the Third United Nations Conference on the Law of the Sea. From the time it was convened we realized that the Caracas meeting would not be the end of the matter. We realized that it was not possible to reach decisions on substantive issues when practically 50 per cent of the participants had not taken part in the work of the Preparatory Committee, and the complexity of the task made it impossible for the Preparatory Committee to issue sufficient documentation and undertake the additional work of fully distributing it. However, there are those who clamor for speedy agreements and already speak in terms of the "Caracas failure".
236.	I believe that it is appropriate to express here the gratitude of the Government of Nicaragua to the Government and the people of Venezuela for their invaluable efforts to create a propitious climate
for the important deliberations of the Conference, and to extend to its President, Mr. Amerasinghe, and the other officers of the Conference a vote of confidence and the congratulations of my country on the wise way the work was conducted.
237.	It is my Government's firm belief that a mature approach, prudence and a knowledge of the facts alone can serve as the major elements in the work of reaffirmation and creation of law governing a more equitable international order. That is and was the framework of the Third United Nations Conference on the Law of the Sea. It must promote the deliberations and efforts of the international community, which have already been begun, to regulate the proper use of the sea.
238.	This cautious approach should not be abandoned in dealing with any of the other problems which beset mankind. The population problem is obviously a cultural problem which goes far beyond the sovereign authority of States and is closely related to individual human rights. International co-operation in this area must not be aimed at speedy results. While it is true that the immoderate growth of population creates economic and social problems which afflict our nations, it is also true that certain spiritual and political sectors say that not only should a brake be put on the growth of population, but its causes should be studied and uprooted and a more equitable order created.
239.	International co-operation must not be aimed at perpetuating the status quo. It must be aimed at the genuine development of institutions. It must replace confrontation by procedures which will promote the action of the peoples of the world. After a quarter of a century of considering aggression solely in terms of military aggression, we now find that economic aggression and the attendant use of resources and financial institutions have moved to the forefront of international relations. There can be no doubt that, given its dangers and the risk of armed struggle to which economic aggression leads, the way to deal with it is not simply to define it but to proscribe the acts which express it.
240.	That was, in fact, the course chosen by the major Powers in order to avoid the risk of armed confrontations among them. There were agreements such as those relating to disarmament, the prohibition of nuclear tests, increased co-operation in the peaceful use of a growing number of technological developments which had been used for the purpose of war. These are all practical measures which, while making it possible to avoid confrontation, created and strengthened a new sense of international morality which has become the hallmark of international relations.
241.	There is no reason why the smaller countries of the world should adopt a different approach or different procedures. We must realize that confrontations have tended to shift to the smaller countries and have created an unnecessary market for armaments, diverting resources which are needed for the progress and well-being of our peoples and maintaining a climate of tension which in no way assists the principal tasks of development and progress.
242.	The general situation in the Middle East deteriorated seriously last year with the outbreak of the crisis in Cyprus and the recrudescence of the Palestine question. My Government has always advocated a slow, cautious approach to the various points of view. We advocate careful negotiation and the use of peaceful procedures. In particular, in the case of Cyprus, my Government believes that the international community should do more than offer simple declarations of good will. Every aspect of the problem of Cyprus involves the risk of a confrontation and a violation of a basic principle of the Charter which cannot be ignored by our Organization. The right to self-determination, non-interference in the internal affairs of a country, territorial integrity, proper protection of minorities, and so on, are alt principles which must be maintained and protected, and that is the view which we must firmly uphold.
243.	My delegation has noted with pleasure that the number of countries which wish their areas to be nuclear-free areas has increased. We welcome pressure to prohibit nuclear tests. We welcome restrictions on harmful military activities or other activities which alter the climate or have an adverse effect on the quality of the environment. We share these hopes and fears and we are firmly convinced that the smaller peace-loving countries of the world must make a major effort to ensure that atomic power is not increased or used and that the nuclear Powers respect the firm determination of those countries which wish to proscribe its use and keep their areas of the world free from this terror.
244.	In particular, we should consider the application of earlier resolutions of the General Assembly relating to the signing and ratification of Additional Protocol I of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), and we hope that all the nuclear Powers will respect the nuclear-free zone agreed upon by the countries of Latin America. Together with many other countries of our continent, Nicaragua has sponsored a draft resolution which will be circulated at a later date.7
245.	This community of nations, with so many formidable challenges and opportunities ahead of it, has recently welcomed the new States of Bangladesh, Guinea-Bissau and Grenada. With their admission we have gained the enthusiasm and fighting spirit of new nations which have recently acquired statehood and have values that will serve to enrich the human treasure.
246.	Particularly, we wish to welcome the delegation of Grenada, which has joined the family of Latin American countries. Grenada has been very much concerned to promote the development of our regional institutions. We believe that because of our common history and geography there will be many opportunities for us to co-operate and we extend our very best wishes to this new Member from the Caribbean.
247.	Finally, may I express confidence in our President's abilities and skills and may I pledge to him the frill co-operation of my delegation in the joint effort to see to it that this session of the General Assembly is productive and fruitful.
